Citation Nr: 1606499	
Decision Date: 02/22/16    Archive Date: 03/01/16

DOCKET NO.  13-20 817	)	DATE
	)
	)

On appeal from the
Atlanta Department of Veterans Affairs Atlanta Regional Office in Decatur, Georgia


THE ISSUES

1.  Entitlement to service connection for a blood disorder, to include anemia.

2.  Whether the Board of Veterans' Appeals has jurisdiction to decide the appeal for an evaluation in excess of 30 percent prior to July 19, 1994, for major depressive disorder, and an effective date prior to July 19, 1994, for a 100 percent evaluation for major depressive disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to May 1973.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2008 administrative determination and an August 2010 rating decision of the Department of Veterans Affairs (VA) Atlanta Regional Office (RO) in Decatur, Georgia.  

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.


FINDINGS OF FACT

1.  A blood disorder, to include anemia, was not present until more than one year following the Veteran's discharge from service, and the Veteran's current anemia is not related to his active service.

2.  The Veteran perfected an appeal of a November 1991 rating decision that denied an evaluation in excess of 30 percent for psychiatric disability; during the pendency of the appeal, the evaluation was increased to 100 percent, effective July 19, 1994, in a June 1999 rating decision.

3.  In a written statement received by VA on May 18, 2007, the Veteran stated that he wanted to withdraw his appeal with respect to the issues of entitlement to a rating in excess of 30 percent prior to July 19, 1994, and entitlement to an earlier effective date for the 100 percent rating for his service-connected psychiatric disability.




CONCLUSIONS OF LAW

1.  A blood disorder, to include anemia, was not incurred in or aggravated by active service, and its incurrence or aggravation during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.309 (2015).

2.  The Board does not have jurisdiction to decide the Veteran's appeal for an evaluation in excess of 30 percent prior to July 19, 1994, for major depressive disorder, and an effective date prior to July 19, 1994, for a 100 percent evaluation for major depressive disorder.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.302(b), 20.204(b), (c) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Jurisdiction to Decide the Appeal for a Higher Rating for Psychiatric Disability prior to July 19, 1994, to include an Earlier Effective Date for a 100 Percent Rating 

Legal Criteria

The Board has jurisdiction over appeals of questions of law and fact that involve entitlement to VA benefits, as well as to resolve questions of its own jurisdiction.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 19.4, 20.101 (2015).  The decision as to the timeliness and adequacy of a substantive appeal will be made by the Board.  38 U.S.C.A. § 7108; 38 C.F.R. § 20.101(c), (d).

A substantive appeal must be filed within 60 days from the date that the agency of original jurisdiction mails the statement of the case to the appellant, or within the remainder of the one year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  38 C.F.R. § 20.302(b) (2015).  A substantive appeal consists of a properly completed VA Form 9, "Appeal to Board of Veterans' Appeals," or correspondence containing the necessary information.  38 C.F.R. § 20.202 (2015).  The substantive appeal should set out specific arguments relating to errors of fact or law made by the agency of original jurisdiction in reaching the determination, or determinations, being appealed.  

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  

Withdrawal of an appeal will be deemed a withdrawal of the notice of disagreement and, if filed, the substantive appeal, as to all issues to which the withdrawal applies.  Withdrawal does not preclude filing a new notice of disagreement and, after a statement of the case is issued, a new substantive appeal, as to any issue withdrawn, provided such filings would be timely under these rules if the appeal withdrawn had never been filed.  38 C.F.R. § 20.204(c). 

Factual Background and Analysis 

The Veteran perfected an appeal of a November 1991 rating decision that denied an evaluation in excess of 30 percent for his service-connected psychiatric disability; during the pendency of the appeal, the evaluation was increased to 100 percent, effective July 19, 1994, in a June 1999 rating decision.  

In March 2001 and October 2006, the Board remanded the appeal for further development.  A supplemental statement of the case was issued on April 11, 2007, with an accompanying letter notifying the Veteran that he had 60 days to comment on the supplemental statement of the case and that the appeal would be returned to the Board after 60 days if no additional information was received.  On May 18, 2007, the Veteran returned an appeal status election form with a checked box marking that he did not want to pursue the appeal and to withdraw the appeal.  On November 28, 2007, the Veteran mailed a letter stating that the withdrawal was in error and that he wanted to continue the appeal.  

The Board finds that the Veteran withdrew his claims on May 18, 2007, as the appeals status election form complied with VA regulations regarding the withdrawal of a Substantive Appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.204.  The period for filing a timely substantive appeal ended years earlier so the Veteran's submission in November 2007 does not qualify as a timely substantive appeal.  Therefore, the Board does not have jurisdiction to review the appeal.

Service Connection for a Blood Disorder

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in a letter sent in April 2010, prior to the initial adjudication of the claim of entitlement to service connection for a blood disorder.  

The record also reflects that the Veteran's service treatment records and all available post-service medical evidence identified by the Veteran have been obtained.  

The Board acknowledges that no VA examination was provided and no VA medical opinion was obtained.  VA must provide a medical examination or obtain a medical opinion when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A (d) (2), 38 C.F.R. § 3.159(c) (4) (i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease, or injury is a low threshold.  McLendon v. Nicholson, 20 Vet. App. at 83.

The Board notes that there is no evidence suggesting that a blood disorder was present in service or within the one-year presumptive period following service.  There is also no competent evidence that the Veteran's current blood disorder is related to his active service.  Therefore, VA is also not obliged to provide an examination or obtain an opinion in response to this claim.

With respect to the whether the Veteran submitted timely notice to continue an appeal for an evaluation in excess of 30 percent prior to July 19, 1994, for major depressive disorder, and an effective date prior to July 19, 1994, for a 100 percent evaluation for major depressive disorder, the pertinent facts in this case are not in dispute and the law is dispositive.  Consequently, there is no additional evidence that could be obtained to substantiate the claim, and no further action is required to comply with VA's duties to notify and assist.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 5-2004 (June 23, 2004).

Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the claims.

Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Where a veteran served for at least 90 days during a period of war and manifests primary anemia to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Veteran contends that he incurred a blood disorder in active service due to inoculations he was given to prepare for a deployment.  He indicated that he was given inoculations for chemical warfare in anticipation for a deployment to Vietnam.

The Veteran's service treatment records (STRs) are negative for evidence of a blood disorder.  A March 1973 naval hospital medical board report indicates the Veteran was deemed unfit for duty and referred to a Physical Evaluation Board due to a depressive neurosis.

Records related to a claim for Social Security Administration (SSA) benefits reflect that the Veteran reported that he had a blood disorder.  However, SSA found no medical records to support that the Veteran had a physical disability.

VA Medical Center treatment records note treatment for a diagnosis of iron deficiency anemia and recurrent gastrointestinal bleeding.  A January 2014 VA treatment record reported the Veteran received a blood transfusion.  An April 2014 VA treatment record noted a history of fatigue for one year and weight loss.

The Board finds that service connection for a blood disorder is not warranted because the preponderance of the evidence is against the claim.  In this regard the Board notes that the Veteran's STRs disclose no evidence of a blood disorder, to include anemia, and that there is no corroborating evidence of the presence of any blood disorder until January 2014, approximately 40 years following the Veteran's period of active service.  Moreover, there is no competent evidence of a nexus between the Veteran's current anemia and his active service.  Although the Veteran might sincerely believe that his claimed disability is related to service, as a lay person, his opinion concerning this matter requiring medical expertise is of no probative value.

Accordingly, this claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.


ORDER

Service connection for a blood disorder is denied.

The Board having determined that it does not have jurisdiction to decide the appeal for an evaluation in excess of 30 percent for major depressive disorder prior to July 19, 1994, and an effective date prior to July 19, 1994, for a 100 percent evaluation for major depressive disorder, the benefit sought on appeal is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


